W. SHARP, Judge.
Petitioner has filed a petition for writ of certiorari to review the dismissal of his complaint for failure to comply with Florida Rule of Civil Procedure 1.070(j). He has also filed a notice of appeal to review the same order of dismissal. Respondent moved to strike the petition because it is duplicative of the appeal. We treated the motion as one to dismiss and ordered petitioner to respond. Petitioner argues certio-rari is a viable review route, although in this case it duplicates the appeal. We disagree.
Certiorari is not appropriate where an adequate remedy exists by way of appeal from the final judgment. Department of Health and Rehabilitative Services v. C.G., 556 So.2d 1243 (Fla. 5th DCA 1990); Carroll Contracting v. Edwards, 528 So.2d 951 (Fla. 5th DCA 1988); Industrial Tractor Company v. Bartlett, 454 So.2d 1067 (Fla. 5th DCA 1984). Case law interpreting rule 1.070(j) involves appeals; none involves certiorari review. See Partin v. Flagler Hospital, Inc., 581 So.2d 240, 241 (Fla. 5th DCA 1991) (appeal of an order dismissing plaintiff’s case without prejudice). See also Greco v. Pedersen, 583 So.2d 783 (Fla. 2d DCA 1991); Hill v. Hammerman, 583 So.2d 368 (Fla. 4th DCA 1991); Estate of Schafer v. Schafer, 582 So.2d 121 (Fla. 3d DCA 1991); Morales v. Sperry Rand Corp., 578 So.2d 1143 (Fla. 4th DCA 1991); Berdeaux v. Eagle-Picher hud., Inc., 575 So.2d 1295 (Fla. 3d DCA 1991).
Accordingly, we dismiss this petition for certiorari on the sole ground that we lack jurisdiction, since the proper method of review is by an appeal.
DISMISSED.
DAUKSCH and GRIFFIN, JJ., concur.